DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.

Compact Prosecution
The Examiner attempted to compact prosecution to contacting the Applicant for authorization of incorporating dependent claim 11 into independent claim 8 to place the application in conditions for allowance.  A call was placed on August 18, 2022 to Matthew Johnson, it was conveyed that permission was needed to authorize the amendment, and the authorizing party was currently on vacation.

Response to Arguments
Applicant’s arguments filed with respect to claims 1-3, 5-7, and 15-21 have been fully considered and are persuasive.  The previous grounds of the rejection has been withdrawn, and the claims are now in conditions for allowance. 
Applicant’s arguments filed with respect to the rejection of claims 8-10 and 12-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Albisu.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “instructions configured the server system to receive/receive/determine/communicate” in claim 8; “instructions to configure the server to determine” in claim 9; “instructions to configure the server to determine/determine” in claim 10; “instructions to configure the server to determine” in claim 11; and “electronic device that is configured to operate” and “outgoing message is configured to cause” in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albisu, U.S. Patent 10,212,207.

As per claim 8, it is disclosed of a server system comprising:
a processor (col. 2, lines 36-54); and
memory comprising instructions executable by the processor (col. 2, lines 36-54) to configure the server system to:
receive, from a sending device, a command (voice command is converted into a script command, that then controls the remote device, col. 3, lines 11-29 and col. 9, line 52 through col. 10, line 7) directed to a target smart-10home device (remote device, such as a home appliance or any home based systems)(col. 2, lines 36-54, col. 3, lines 26-29; and col. 7, lines 2-6);
receive, from the target smart-home device, one or more device operation status parameters of the target smart-home device (status information of the remote device, col. 6, lines 51-60 and col. 7, lines 2-6);
15determine whether to communicate the command to the target smart-home device based on the one or more device operation status parameters (col. 6, lines 51-60; col. 7, lines 2-6; and col. 10, lines 33-36); and
communicate the command to the target smart-home device when it is determined to communicate the command to the target smart-home device (col. 6, lines 51-60; col. 7, lines 2-6; and col. 10, lines 33-36), the target smart home device comprising at least one of a thermostat, a hazard 20detector, or a smart doorbell (col. 19, lines 28-43).
As per claim 9, it is disclosed by Albisu wherein the instructions to determine whether to communicate the command to the target smart-home device are executable to configure the server system to: 25determine that the one or more operational parameters exceed a first threshold (preset temperature ranges, col. 19, lines 28-43).
As per claim 10, it is taught by Albisu wherein the instructions to determine whether to communicate the command to the target smart-home device are executable to configure the server system to: when the one or more operational parameters (col. 6, lines 51-60; col. 7, lines 2-6; and col. 10, lines 33-36) exceed a first threshold but do not 5exceed a second threshold higher than the first threshold (based upon preset temperature ranges), determine to communicate the command to the target smart-home device and responding to the sending device with a warning message (col. 6, lines 58-60 and col. 19, lines 39-47); or when the one or more operational parameters exceed the first threshold and the second threshold, determine to communicate the command to the target smart-home 10device without sending the warning message (col. 19, lines 28-43).
As per claim 12, it is disclosed by Albisu wherein the one or more device operation status parameters of the target smart-home device further comprise: a recent wireless usage of the target smart-home device; 5a battery level of the target smart-home device; a battery charging rate of the target smart-home device; an internal temperature of the target smart-home device; an age of the target smart-home device; or a planned lifespan of the target smart-home device (col. 19, lines 28-43).
As per claim 13, it is taught by Albisu wherein the target smart-home device further comprises the thermostat, the hazard detector, the smart doorbell, a security system, an irrigation system, a smart television, a sound sensor, or any combination thereof (col. 3, lines 26-29 and col. 19, lines 28-43).
As per claim 14, it is disclosed by Albisu wherein the server system is connected to the same local area network as the target smart-home device, or the server system is a cloud-based server (col. 3, lines 11-29).

Allowable Subject Matter
Claims 1-3, 5-7, and 15-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As per claim 1, it was not found to be taught in the prior art for at least determining whether to communicate a command to a target smart-home device based on the one or more device operation status parameters of an intervening 15device over which communication to the target smart-home device travels; and communicating the command to the target smart-home device when it is determined to communicate the command to the target smart-home device.
As per claim 15, it was not found to be taught in the prior art at least for communication with a server system comprising sending an outgoing message that includes one or more operation status parameters of an electronic device and receiving an incoming control message from the server system at a rate that is limited based at 10least in part on the one or more operation status parameters, the rate-limited control message being at least partially derived from a message from another device connected to the server system and the outgoing message is configured to cause the server system to control access to the electronic device by the other device.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshioka et al, U.S. Patent 10,921,465 is relied upon for disclosing of collecting radon measurements from individual collectors, and combining the data to determine concentration levels, see abstract.
McLoughlin et al, US 2013/0253711 is relied upon for disclosing of a central controller that receives user input and commands, the central controller receives sensed parameters from remote sensors, see claim 1.
Sethi, US 2021/0142598 is relied upon for disclosing of a remote server that analyzes sensor data, that can include parameter values.  A local server is then informed on an action to take based upon the analysis of the parameter values sent from the remote server to the local server, see paragraph 0053.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431